Citation Nr: 0327264	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-12 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
December 1970 rating decision, which denied the claim of 
entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to July 
1943.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which denied the benefit sought 
on appeal.  The veteran died in January 1961.  The appellant 
is the veteran's widow.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran died in January 1961, of a right cerebral 
hemorrhage. 

3.  In a December 1970 rating decision, the RO denied service 
connection for the cause of the veteran's death. 

4. The December 1970 rating decision was consistent with and 
supported by the applicable law and the evidence then of 
record.



CONCLUSION OF LAW

The December 1970 rating decision that denied service 
connection for the cause of the veteran's death was not 
clearly and unmistakably erroneous. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to the appellant filing this appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims. VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
2002)).

Considering the nature of this case, which involves a 
determination of whether CUE was present in a prior final 
rating decision, the Board holds that the provisions of the 
VCAA are inapplicable to the instant case. The Board believes 
this conclusion to be consistent with the holding of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Livesay v. Principi, 15 Vet. App. 165 (2001) 
(holding that a litigant alleging CUE is not pursuing a claim 
for benefits pursuant to part II or III, but rather is 
collaterally attacking a final decision, pursuant to section 
5109A of part IV or section 7111 of part V of title 38).   
Therefore, the Board will proceed with consideration of the 
appellant's appeal.

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of CUE. See 38 C.F.R. § 3.105(a). The question of whether CUE 
is present in a prior determination is analyzed under a 
three-pronged test. First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied. Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made." Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question. See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind 
of error. "It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313). The Court has defined clear 
and unmistakable error as administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts. See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1992). However, the mere misinterpretation of facts 
does not constitute clear and unmistakable error. See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). The Court 
has also held that the failure to fulfill the duty to assist 
does not constitute clear and unmistakable error. See Crippen 
v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA Regional 
Office. Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994). 
As such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger. See Fugo at 
44. Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed upon a claimant who seeks to establish prospective 
entitlement to VA benefits. See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991); See also Berger v. Brown, 10 Vet. App. 
166, 169 (1997) (Recognizing a claimant's "extra-heavy 
burden" of persuasion before the Court in a claim of CUE).  

Historically, the veteran was service-connected for inactive 
chronic pulmonary tuberculosis (TB) during his lifetime, 
beginning in October 1950.  In a December 1970 rating 
decision, service connection for the cause of the veteran's 
death was denied on the basis that there was no connection 
between the cause of death and the service-connected inactive 
pulmonary TB. The rating decision was based in part on the 
ratings then in effect, the veteran's death certificate, a 
postmortem examination, and a Final Summary.  The appellant 
was notified of the decision and her appellate rights in a 
December 1970 letter. The appellant did not appeal the 
determination and as such, the December 1970 decision became 
final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

At this juncture, the Board would note that the original 
grant of service connection for inactive pulmonary TB is not 
contained in the claims folder.  However, it does not appear 
that there are any missing records with respect to the 
appellant's CUE claim.  The records referred to in the 
December 1970 rating decision are contained in the claims 
folder and available for review.  Though the appellant and 
her representative testified in an April 2003 Travel Board 
hearing that portions of the veteran's claims folder were 
missing, which would have shown the veteran was 100 percent 
service-connected for inactive pulmonary TB, the Board notes 
these arguments pertain to the appellant's claim for 
dependency and indemnity compensation (DIC) benefits.  The 
appellant previously withdrew her DIC claim in January 2002.  
In a May 2002 decision, the Board dismissed the appellant's 
DIC claim.  As such, the appellant's contentions have no 
relevance to the issue currently on appeal. The Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the appellant in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board has carefully considered the applicable law and the 
evidence of record at the time of the December 1970 rating 
decision, and finds that the appellant's contention regarding 
the assignment of CUE is without merit.  The appellant's 
principal contention relative to the December 1970 rating 
decision is that the RO incorrectly applied the regulations 
set forth in 38 C.F.R. § 3.312.  The Board finds the 
appellant's argument flawed.  

Under the law in effect in 1970, in order to establish 
service connection for the cause of death, it had to be shown 
that the veteran's death was due to a service-connected 
disability. 38 C.F.R. § 3.312(a) (1970).  The service-
connected disability would have been considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b) (1970).  Service 
connection could also have been awarded for the contributory 
cause of death, which was defined as "inherently one not 
related to the principal cause." 38 C.F.R. § 3.312(c)(1) 
(1970).  In determining whether the service-connected 
disability contributed to cause of death, it must have been 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death. Id.  It was not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
Service-connected disabilities of a static nature would not 
have been held to have contributed to death primarily due to 
the unrelated disability. Id.         

In the instant case, the Board first finds that the appellant 
has not alleged and there is no evidence that correct facts, 
as they were known at the time, were not before the 
adjudicator.  Second, there is no evidence of an undebatable 
error, which, had it not been made, would have manifestly 
changed the outcome at the time it was made. Finally, there 
was no CUE based on the record and the law that existed at 
the time of the prior adjudication in question.  

In this regard, the death certificate itself listed the 
primary cause or condition leading directly to death as a 
right cerebral hemorrhage.  Myocardial hypertrophy was 
considered an antecedent cause.  Right pulmonary inactive TB 
was listed as a condition contributing to the death, but the 
certificate explicitly indicated that it was "not related to 
the disease or condition causing death."  While the Final 
Summary indicated that past history was non-contributory 
except for the pulmonary TB and mild hypertension, the 
veteran was found to have expired from a large right-sided 
hemorrhage.  Pulmonary TB was listed as inactive.  Though the 
Final Summary used the term contributory, in order to have 
satisfied the legal threshold, inactive pulmonary TB would 
have had to have been found to contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death, to warrant 
service connection.  The 1961 Postmortem Examination 
specifically stated that in the dissection of the respiratory 
tract there was no gross evidence of tuberculous involvement 
of the bronchial mucosa and bifurcation lymph nodes.  The 
autopsy report, which indicated that there was no evidence of 
active pulmonary TB, in conjunction with the notations on the 
death certificate, which indicated that inactive pulmonary TB 
was "not related to the disease or condition causing 
death," left no room for interpretation by the RO.
  
At the time of the December 1970 rating decision, there was 
no evidence of record that concluded there was a causal 
connection between the veteran's death from massive 
hemorrhage into the right cerebral ventricle and the service-
connected inactive pulmonary TB.  As such, the RO could not 
have drawn a conclusion otherwise.  Further, as the veteran's 
TB was considered to be a static nature, it would not have 
been held to have contributed to death primarily due to the 
unrelated disability. 38 C.F.R. § 3.312(c)(1) (1970).  Thus, 
the Board finds that there was no CUE with respect to 
application of statutory or regulatory provisions. The 
appellant has not met the relevant burden, and, therefore, 
the December 1970 rating decision did not involve CUE and is 
final.


ORDER

The claim that the rating decision of December 1970, was 
clearly and unmistakably erroneous in not granting service 
connection for the cause of the veteran's death, is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



